Citation Nr: 1530255	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastric carcinoma, claimed as due to exposure to Agent Orange.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a skin disability, and if so whether the reopened claim should be granted.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction over the case was subsequently transferred to the RO in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2014.  A transcript of the hearing is of record.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The reopened claim of entitlement to service connection for a skin disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Gastric carcinoma was not present until more than one year after the Veteran's active service and is not etiologically related to service. 

2.  Entitlement to service connection for a skin disability was denied in a rating decision issued in July 1972; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.
 
3.  The evidence received since the expiration of the appeal period includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  Gastric carcinoma was not incurred in or aggravated by active duty and may not be presumed to have been incurred or aggravated during active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As explained below, the evidence currently of record is sufficient to reopen the claim for service connection for a skin disability.  Therefore, no further development is required before the Board decides the claim to reopen. 

With respect to the gastric carcinoma claim, the Veteran was provided complete notice in a letter sent in April 2011, prior to initial adjudication of the claim.

In addition the Veteran's active service treatment and examination records, VA treatment records, and private treatment records have been obtained. 

Neither the Veteran nor his representative has identified any additional, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

The Board acknowledges that no VA examination was provided and no VA opinion has been obtained in response to the claim for service connection for gastric carcinoma.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) ; 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran is claiming that service connection is warranted for gastric carcinoma because it is due to his exposure to Agent Orange in service.  As explained below, gastric carcinoma is not subject to presumptive service connection based on Agent Orange exposure.  In addition, there is no evidence suggesting that the gastric carcinoma was present in service or until many years thereafter. Moreover, there is no competent evidence indicating that the gastric carcinoma may be associated with Agent Orange exposure, that it is otherwise related to service, or that it is related to another service-connected disability. 

The Veteran submitted a September 2014 statement by a VA nurse practitioner in oncology, in which she stated that she has worked in oncology for more than 25 years and has seen many Veterans diagnosed with colon cancer.  On this basis, she expressed her belief that there "may be a correlation, which I think warrants further research."  However, the nurse's opinion speaks to colon cancer, not gastric cancer, and hence fails to so much as indicate a possibility of a link between the Veteran's Agent Orange exposure and his development of gastric carcinoma.  

Therefore, the medical evidence of record is sufficient to decide the claim, and VA is not obligated to provide an examination or obtain a medical opinion in response to this claim.

II.  Service Connection for Gastric Carcinoma

A.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.

Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Gastric carcinoma is not among the diseases subject to the presumption of service connection based on herbicide (Agent Orange) exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) .

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21258 -21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010). 

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Factual Background and Analysis

The Veteran contends, in effect, that he should be granted service connection for gastric carcinoma based on his exposure to Agent Orange while stationed in Vietnam during the Vietnam Era. 

The Veteran's service records show that he served in Vietnam from July 1968 to September 1969.  Hence, his exposure to Agent Orange is presumed.  See 38 C.F.R. § 3.307.

The Veteran's post-service private records reflect that his gastric carcinoma was not detected until approximately 2009.  There is no evidence suggesting that the gastric carcinoma was present in service or within the first post-service year.  

Following his August 2014 hearing before the Board, the Veteran was afforded 60 days to submit competent evidence to support his belief that his gastric carcinoma was causally linked to his conceded in-service exposure to Agent Orange.  However, he has not submitted any such evidence.  

While the Veteran did submit a September 2014 letter from a VA nurse practitioner indicating that she had over 25 years of experience working in surgical oncology, the letter does not support the claim.  In this regard the Board notes that she expressed her belief that there "may be a correlation" between Veterans' service in Vietnam and development of colon cancer, based on her having witnessed many Vietnam veterans with colon cancer.  She did not address the Veteran's gastric carcinoma.  

There is no competent evidence of record linking the gastric carcinoma to herbicide exposure in service or otherwise relating it to active duty.  Therefore, this claim must be denied.


III.  New and Material Evidence to Reopen a Claim for Service 
Connection for a Skin Disability

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

B.  Factual Background and Analysis

The Veteran seeks to reopen his claim for service connection for a skin disability.  

The claim was previously denied by the RO in July 1972, when the condition was characterized as a sun rash.  The claim was denied because the claimed skin disorder was not shown by the service treatment records or any other records.  The Veteran was informed of the decision and his appellate rights but did not appeal the decision or submit any pertinent evidence within the appeal period.  

While the Veteran alleged at his August 2014 hearing that he did not receive written notification of that July 1972 denial, a copy of the July 1972 decision notice letter which was sent to him at his then last known address of record is contained in the claims file, and there is no indication that it was returned as undelivered.  

The Veteran sought to reopen the claim in April 2011.  In support of the claim the Veteran provided testimony to the effect that his skin condition began in service in 1968 and that it persisted from service to the present, only getting worse.  

The Veteran was afforded a VA examination in September 2014 to address his claimed skin condition.  The Veteran's records within VBMS were reviewed.  The Veteran reported a history of a skin condition with onset in 1968, which included scaly, itchy, discolored patches on the chest, upper arms, and back.  The symptoms were reported to be intermittent.  He also reported having small, dry, itchy patches on the hands, feet, and back since 1968 with constant symptoms.  

At the examination, the Veteran reported having had no treatment for the symptoms in service.  Noted treatment was documented in the past year.  

The VA examiner observed that the condition included no lesions of tinea versicolor, but did include multiple shallow excoriations with postinflammatory hyperpigmentation on the back, the base of the right thumb, and the right foot instep.  

The Veteran's testimony and the VA examination evidence are not cumulative or redundant of the evidence previously of record.  Moreover, they relate to an unestablished fact necessary to substantiate the claim.  Accordingly, they are new and material, and reopening of the claim is in order. 


ORDER

Service connection for gastric carcinoma is denied.

New and material evidence having been received, reopening of the claim for service connection for a skin disability is granted.  


REMAND

The VA examiner in September 2014 who addressed the Veteran's claimed skin condition failed to address the likelihood that the condition developed in service or is otherwise directly causally linked to service.  Thus, the Veteran should be afforded a new examination to determine the nature and etiology of all skin disorders present during the period of the claim. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to address the nature and etiology of any current skin disorders.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and examination of the Veteran, for each skin disorder present during the period of this claim, the examiner should express an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.  

For purposes of the opinion(s), the examiner should assume that the Veteran is credible.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  If the Veteran fails to report for any scheduled examinations, documentation showing that he was properly notified of the examination or examinations should be associated with the record.
 
4.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


